DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of SEQ UD NOS: 4 and 21 in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that the disclosed species share a relationship in that they are all drawn to Cullin1 nucleotide and amino acid sequences.  This is not found persuasive because  the nucleotide sequences of SEQ ID NOS: 1-17 and protein sequences of SEQ ID NOS: 18-34 are not drawn to a single group.  Instead they are a series of DNA and Polypeptide sequences from a variety of different plants that were designated candidate Cullin1 orthologous genes after an alignment search (Instant Specification, Page 25, Paragraph 00154).  These sequences share a certain degree of identity which allowed them to be identified as potential Cullen1 genes, however sequence homology alone is not sufficient to determine function and therefore these sequences do not share a relationship and are instead a group of sequences from a variety of plant sources which share an undetermined percent of sequence identity.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
	Claims 1-7 are pending.
	Claims 6-7 are withdrawn as being drawn to an unelected invention.
	Claims 1-5 are examined on the merits.  

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherlands on 09/08/2015. It is noted, however, that applicant has not filed a certified copy of the NL2015409 application as required by 37 CFR 1.55.


Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  in claim 1, in line three "the modified Cullin1 gene" should be changed to "a modified Cullin1 gene" in order to avoid implied antecedent basis.  In claims 3-4 "The method as claimed" is awkward and should be changed to "The method of".  Appropriate correction is required.

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “compact growth phenotype” in claims 1-2 and 5 renders the claims indefinite.  Specifically, the person having ordinary skill in the art would not know whether the reduction in leaf area or internode length which the instant specification describes as the compact growth phenotype (Instant specification, Page 14, Paragraph 101) is due to the modified Cullin1 gene and not due to other factors that affect these traits such as environmental conditions and genetic factors outside of the Cullin1 gene.  For example, Rajeskar et al. show that cucumber grown in shade has nearly double the leaf area than cucumber grown in the shade while having shorter internodes than cucumber grown in the sun (Rajeskar, Page 164, table 6)(Rajeskar, Influence of weather and growing environment on vegetable growth and yield, Journal of Horticulture and Forestry, November 2013).  Therefore, in cucumber it would be unclear to the ordinary artisan whether the plant comprising the compact growth phenotype comprised a modified Cullin1 gene or instead was grown in different conditions.  Additionally, it is unclear as to the degree of the reduction of the internode length or the leaf area. For example, if you cross a Cullin1 mutant and get a reduction of leaf size of 5% would that be considered a compact growth phenotype. More simply said, would any reduction of leaf area or internode length qualify as a compact growth phenotype. Applicant’s disclosure provides no direction as to the metes and bounds of “compact growth phenotype” and how this would be distinguished from other genetic or environmental factors that can affect leaf area or internode length. Therefore, claims 1-2, and 5 are rejected as indefinite.  Claims 3-4 are rejected as depending on indefinite claims and failing to limit the scope of the claims to definite subject matter.  
The phrase “Cullin1 gene of the current invention” in claim 2 renders the claim indefinite.  It would be unclear to the ordinary artisan what the current invention means.  It would not be clear to the ordinary artisan which sequence of SEQ ID NOS: 1-18 is the Cullin1 gene of the current invention.  This introduces more than one scope of the claims and therefore claim 2 is rejected as being indefinite.  Claim 4 is rejected as being dependent on an indefinite claim and failing to limit the scope of the claim to definite subject matter.  In order to ensure compact prosecution, the term “Cullin1 gene of the current invention” is interpreted to mean the currently elected sequences; the nucleotide sequence of SEQ ID NO:4 and the polypeptide sequence of SEQ ID NO: 21.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method comprising crossing a plant comprising any modification to the Cullin1 gene and crossing this plant with a plant not comprising the modified Cullin1 gene, to obtain an F1 population which shows a compact growth phenotype. 
In paragraphs 0145-0151 applicant describes a process for identifying and validating a cullin1 gene modification in Cucumis sativus. Applicant’s made F2 crosses with commercially available cucumber varieties and correlated changes in leaf are to a cullin1 mutation (SNP). (See table 1 in applicant’s specification).
Applicant’s then took the wild-type cucumber sequence and blasted SEQ ID NO:1 to identify other potential cullin1 genes. Applicant did not validate any of the identified Cullin1 candidates for a compact growth phenotype trait. (See applicant’s specification paragraph 0154). In fact, there is no evidence that any of the suggested mutations were made or tested. The specification does not provide any additional information on the structure of Cullin1 genes and which residues must be modified in order to result in the altered growth phenotype.  The claims are drawn to a polynucleotide sequence of SEQ ID NO: 4 which is 2235 nucleotides long.  SEQ ID NO: 4 and the specification only describes one single nucleotide polymorphism.  
Validation of SEQ ID NO: 4 in watermelon is needed as even to this day it is not readily understood what causes dwarf or compact phenotypes in Watermelon. For example, Zhang et al. teaches that the genetic basis of dwarf/compact phenotypes in watermelon is not well-known. (See abstract). Zhang further teaches that “Many genes controlling the compact and dwarf growth habit have been mapped in few cucurbit crops, and those findings strongly indicated the differential causes of the plant compact and dwarf growth habit”. (See right column last paragraph of page 196). Zhang goes on to teach that different cucurbit crops have different genetic basis for their dwarf/compact phenotypes. It is not clear that a mutated gene in one plant species would also cause the same mutant compact phenotype in another plant species.
The claims are drawn to a method wherein any modification to the Cullin1 gene can be made but only provides description of genes with one single nucleotide polymorphism in a single locus which produces the mutant phenotype.  Hence, applicant has not, in fact, described the plant of claim 1 over the full scope of the claim, and the specification fails to provide an adequate written description of the claimed invention.  Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, applicant does not appear to have been in possession of the claimed genus at the time this application was filed.  Therefore, claims 1 is rejected as lacking sufficient written description.  Claims 2-5 are rejected as depending on a claim lacking written description and failing to limit the scope of the claims to subject matter having adequate written description.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663